Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Claim 2 has been amended; Claims 1-4 remain for examination, wherein claim 1 is an independent claim. 
Information Disclosure Statement
IDS filed on 1/27/2022 has been recoded.

Previous Claim Rejections
Previous objection of claim 2 because informalities has been withdrawn in view of the Applicant’s “Augments/remarks with amendment” filed on 2/8/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al (US-PG-pub 2019/0062862 A1, corresponding to WO 2017/130875 A1, listed in IDS filed on 7/24/2020, thereafter PG’862) in view of Pillot et al (NPL: Effect of pre-strain on mechanical properties of pressure vessel steel grades-assessment of stress relieving/post weld heat treatments efficiency at regenerating properties, Proceedings of the ASME 2014 pressure vessels & piping conference, July, 20-24, 2014. pp.1-12, thereafter NPL-1).
The PG’862 in view of NPL-1 is applied to the instant claims 1-4 for the same reason as stated in the previous office action dated 10/21/2021.
Regarding the amended feature in the instant claim 2, which does not change the scope of the instant claim.

Response to Arguments
Applicant’s arguments to the rejection to Claims 1-4 have been fully considered but they are not persuasive. 
The Applicant’s arguments are summarized as following:
1, Nakata et al (PG’862) in view of NPL-1 does not specify the amount of solid solution Nb as recited in the instant claims, which is not inherently exist since recorded prior art(s) does not specify the cooling rate 15oC/s or more after coiling process.
2, the amount of Nb is necessary to obtain the claimed yield strength difference.
In response:
oC/h cooling rate after coiling, having 29% solution Nb, and Ys 103 MPa (table 5 of the instant specification), which is contrary to the Applicant’s argument. Finally, Nakata et al (PG’862) clearly teaches to obtain uniform fine Nb carbide precipitates by controlling the hot-rolling process and cooling rate (par.[0059]-[0060] of PG’862). 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/JIE YANG/Primary Examiner, Art Unit 1734